Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 7 December 2021 have overcome the 35 USC 112 and 102 rejections set forth in the previous office action.

EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious
	A system to recover negative energy from liquefied natural gas comprising a gas power generation subsystem, a steam power generation subsystem, a negative energy storage subsystem and a cooling subsystem…
	a gas power generation device connected to the gasification device…
	…a first heat exchanger connected to the air inlet and the gasification device,
	…a gas turbine connected to the combustion chamber and the second heat exchanger,
	…the first heat exchanger cools air inlet from the air inlet to produce cool air by utilizing the gaseous natural gas from the gasification device,
	the air compressor compresses the cool air,
	 the second heat exchanger heats the compressed cool air to produce compressed hot air…

	Wakana (2003/0101728) is the closest prior art of record.  However, Wakana is silent on these above recited features.  Furthermore, it would not have been obvious to modify Wakana to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Wakana to include the above recited features would improperly change the principle of operation of Wakana.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753